DETAILED ACTION
This is the first office action in response to US Application 16/170,090. All claims are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 13-14 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kominami (US 6785595) in view of Crocker (US 20200079322).
Regarding claim 1, Kominami teaches a method for creating a pet-friendly environment in an automotive vehicle (Col. 1 lines 56-58 discuss a method for controlling vehicle accessory devices. While Kominami does not specify it is creating a pet-friendly-environment, Applicant’s method indicates that the steps of the claim create a pet-friendly environment. Therefore, because Kominami and Crocker perform the steps for the method, they also are creating a pet-friendly environment. Additionally, something friendly to a person can also be friendly to a pet. This is an intended use.), comprising: 
receiving, by a vehicle computer of the automotive vehicle, a (Col. 5 lines 61-65 “The microcontroller 26 of the vehicle electronic control unit 22 also receives keyless control signals from key fobs 44, 46, which are received via radio frequency by the keyless receiver 42 and sent via a control signal to the microcontroller 26” with Col. 6 lines 6-29 discussing the various vehicle parameters that can be controlled with vehicle control unit 22); 
adjusting, by the vehicle computer and in response to the signal, at least one door of the automotive vehicle from a closed position to an open position (Col. 6 lines 6-29 discuss the key fob sending radio wave signals for sending trunk open signals to the vehicle electronic control unit); and 
adjusting, by the vehicle computer and in response to the signal, at least one additional vehicle parameter of the plurality of vehicle parameters from a first setup to a second setup (Col. 6 lines 6-29 discuss other vehicle parameters being controlled with vehicle control unit 22 such as locking/unlocking and automatic light control).
Kominami does not explicitly teach the wireless signal being coded. Crocker teaches a method for creating a pet-friendly environment in an automotive vehicle ([0035] discusses the method being implemented by a vehicle communications system 10), comprising: 
receiving, by a vehicle computer of the automotive vehicle ([0035] vehicle communications system including a vehicle 12 with a wireless communications device 30), a coded wireless signal ([0083] discusses the vehicle receiving the RF signal and decoding the information before sending it to the vehicle control module (BCM)) to adjust a plurality of vehicle parameters in the automotive vehicle ([0064] vehicle systems controlled by BCM include unlocking door, starting vehicle, operating alarm system); 
adjusting, by the vehicle computer and in response to the signal, at least one door of the automotive vehicle from a closed position to an open position ([0064] vehicle systems include operating a vehicle trunk release); and 
adjusting, by the vehicle computer and in response to the signal, at least one additional vehicle parameter of the plurality of vehicle parameters from a first setup to a second setup ([0064] vehicle systems controlled by BCM include unlocking door, starting vehicle, operating alarm system).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the method of Kominami and modify it with the coded wireless signal of Crocker as using a coded signal with a key fob is known in the art and aids in theft prevention. 

Regarding claim 2, modified Kominami teaches the method of claim 1 as discussed above. Kominami further teaches wherein the (Col. 5 lines 61-65 “The microcontroller 26 of the vehicle electronic control unit 22 also receives keyless control signals from key fobs 44, 46, which are received via radio frequency) Kominami does not explicitly teach the coded wireless signal or that the signal is responsive to a single dedicated button of the key fob being selected.
wherein the coded wireless signal is received from a key fob responsive to a single dedicated button of the key fob being selected ([0083] discusses the vehicle receiving the RF signal with Fig. 2 showing auxiliary key fob 14 with button 112).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the method of Kominami and modify it with the coded wireless signal of Crocker as using a coded signal with a key fob is known in the art and aids in theft prevention and a single button would provide ease of use to the user. 

Regarding claim 3, modified Kominami teaches the method of claim 1 as discussed above. Crocker further teaches wherein the coded wireless signal is received from a user mobile device. ([0043] discusses the handheld wireless device (HWD) 90 with a mobile device given as an example and [0045] further discusses the HWD including a short range wireless communications circuit and Fig. 1 showing the HWD 90 in communication with the vehicle).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the method of modified Kominami and further modify it with the mobile device of Crocker as it would allow for easier input of the user settings through a user interface.


Regarding claim 4, modified Kominami teaches the method of claim 1 as discussed above. Kominami further teaches wherein adjusting the at least one additional vehicle parameter comprises adjusting at least one window of the automotive vehicle from a first closed position to a first open position (Col. 8 line 60 – Col. 9 line 11 give examples of different vehicle controls that could be implemented including automatic window opening).

Regarding claim 5, modified Kominami teaches the method of claim 4 as discussed above. Kominami further teaches wherein adjusting the at least one additional vehicle parameter further comprises adjusting a sunroof of the automotive vehicle from a second closed position to a second open position (Col. 8 line 60 – Col. 9 line 11 give examples of different vehicle controls that could be implemented including power moon roof control).

Regarding claim 8, modified Kominami teaches the method of claim 1 as discussed above. Kominami further teaches wherein the at least one door is a trunk door of the automotive vehicle (Col. 6 lines 6-29 discuss the key fob sending radio wave signals for sending trunk open signals to the vehicle electronic control unit).

Regarding claim 9, modified Kominami teaches the method of claim 1 as discussed above. Kominami further teaches wherein adjusting at least one additional vehicle parameter of the plurality of vehicle parameters comprises one or more of adjusting an audio level (Col. 8 line 60 – Col. 9 line 11 give examples of different vehicle adjusting an audio selection (Col. 8 line 60 – Col. 9 line 11 give examples of different vehicle controls that could be implemented including radio and TV station setting), adjusting a temperature level in at least a portion of the automotive vehicle (Col. 8 line 60 – Col. 9 line 11 give examples of different vehicle controls that could be implemented including climate control with climate control being interpreted to include temperature control); adjusting a ventilation level in at least a portion of the automotive vehicle (Col. 8 line 60 – Col. 9 line 11 give examples of different vehicle controls that could be implemented including climate control with climate control being interpreted to include ventilation control), arming a child lock device on at least one rear door of the automotive vehicle; and arming a window lock on at least one window of the automotive vehicle.

Regarding claim 10, modified Kominami teaches the method of claim 1 as discussed above. Kominami further teaches receiving, by the vehicle computer, a user input of the at least one additional vehicle parameter to adjust in response to the receipt of the coded wireless signal (Col. 7 lines 54-63 discuss a PDA interface where user is able to input and store preference settings for vehicle accessory devices with Col. 3 line 63 – Col. 4 line 4 discussing the data controller receiving vehicle preference data from the PDA, encoding/decoding the data and transmitting it to the electronic control unit 22); 
storing, by the vehicle computer, the user input of the at least one additional vehicle parameter to adjust (Col. 8 lines 29-32 "the electronic control unit 22 includes an ; and 
identifying, by the vehicle computer, the user input of the at least one additional vehicle parameter to adjust in response to the receipt of the coded wireless signal (Col. 8 lines 29-32 "the electronic control unit 22 includes an algorithm for receiving vehicle preference data, writing it to the EEPROM 28, and controlling vehicle preferences according to the user input.").

Regarding claim 13, Kominami teaches a system for creating a pet-friendly environment in an automotive vehicle (Claim 1 discusses the system of controlling preference settings in a vehicle. While Kominami does not specify it is creating a pet-friendly-environment, Applicant’s method indicates that the steps of the claim create a pet-friendly environment. Therefore, because Kominami and Crocker perform the steps for the method, they also are creating a pet-friendly environment. Additionally, something friendly to a person can also be friendly to a pet. This is an intended use.), comprising: 
a hand-held wireless device configured to wirelessly transmit a (key fob 44, 46); 
a vehicle computer disposed within an automotive vehicle and in wireless communication with the hand-held wireless device (Col. 5 lines 61-65 “The microcontroller 26 of the vehicle electronic control unit 22 also receives keyless control signals from key fobs 44, 46, which are received via radio frequency by the keyless receiver 42 and sent via a control signal to the microcontroller 26”), the vehicle computer capable of controlling a plurality of vehicle systems in the automotive vehicle (Col. 6 lines 6-29 discusses the various vehicle parameters that can be controlled with vehicle control unit 22) and comprising: 
memory operable to store computer-executable instructions (Col. 4 lines 16-17 memory 26b); and 
a processor configured to access the memory and execute the computer- executable instructions (Col. 4 lines 16-17 discuss the control unit including a microcontroller which contains a processor 26A and a memory 26B) to: 
receive, from the hand-held wireless device, a first (Col. 5 lines 61-65 “The microcontroller 26 of the vehicle electronic control unit 22 also receives keyless control signals from key fobs 44, 46, which are received via radio frequency by the keyless receiver 42 and sent via a control signal to the microcontroller 26” with Col. 6 lines 6-29 discussing the various vehicle parameters that can be controlled with vehicle control unit 22); 
adjust, in response to the first ([0064] vehicle systems controlled by BCM include unlocking door, starting vehicle, operating alarm system); and 
adjust, in response to the first (Col. 6 lines 6-29 discuss other vehicle parameters being controlled with vehicle control unit 22 such as locking/unlocking and automatic light control).
 a processor configured to receive, from the hand-held wireless device, a first coded wireless signal ([0083] discusses the vehicle receiving the RF signal and decoding the information before sending it to the vehicle control module (BCM)) to adjust a plurality of vehicle parameters in the automotive vehicle ([0064] vehicle systems controlled by BCM include unlocking door, starting vehicle, operating alarm system); 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the method of Kominami and modify it with the coded wireless signal of Crocker as using a coded signal with a key fob is known in the art and aids in theft prevention. Crocker further has many of the same vehicle parameter adjustments that Kominami utilizes. 

Regarding claim 14, modified Kominami teaches the system of claim 13 as discussed above. Kominami further teaches wherein adjusting at least one additional vehicle parameter of the plurality of vehicle parameters comprises one or more of: adjusting at least one window of the automotive vehicle from a first closed position to a first open position (Col. 8 line 60 – Col. 9 line 11 give examples of different vehicle controls that could be implemented including automatic window opening), adjusting a sunroof of the automotive vehicle from a second closed position to a second open position (Col. 8 line 60 – Col. 9 line 11 give examples of different vehicle controls that could be implemented including power moon roof control), tilting at least a portion of a row of seats of the automotive vehicle from an upright position to a folded or reclined position (Col. 8 line 60 – Col. 9 line 11 give examples of different vehicle controls that could be implemented including memory seat and exit seat control), adjusting an audio level (Col. 8 line 60 – Col. 9 line 11 give examples of different vehicle controls that could be implemented including audio and display control), adjusting an audio selection (Col. 8 line 60 – Col. 9 line 11 give examples of different vehicle controls that could be implemented including radio and TV station setting), adjusting a temperature level in at least a portion of the automotive vehicle (Col. 8 line 60 – Col. 9 line 11 give examples of different vehicle controls that could be implemented including climate control with climate control being interpreted to include temperature control); adjusting a ventilation level in at least a portion of the automotive vehicle (Col. 8 line 60 – Col. 9 line 11 give examples of different vehicle controls that could be implemented including climate control with climate control being interpreted to include ventilation control), arming a child lock device on at least one rear door of the automotive vehicle; and arming a window lock on at least one window of the automotive vehicle.

Regarding claim 18, modified Kominami teaches the system of claim 13 as discussed above. Kominami further teaches wherein the hand-held wireless device is one of a key fob (key fob 44, 46).
Kominami does not explicitly teach wherein the hand-held wireless device is one of a mobile computing device. Crocker teaches wherein the hand-held wireless device is one of a mobile computing device ([0043] discusses the handheld wireless device (HWD) 90 with a mobile device given as an example).


Regarding claim 19, Kominami teaches a method for creating a pet-friendly environment in an automotive vehicle (Col. 1 lines 56-58 discuss a method for controlling vehicle accessory devices. While Kominami does not specify it is creating a pet-friendly-environment, Applicant’s method indicates that the steps of the claim create a pet-friendly environment. Therefore, because Kominami and Crocker perform the steps for the method, they also are creating a pet-friendly environment. Additionally, something friendly to a person can also be friendly to a pet. This is an intended use.), comprising: 
receiving, by a vehicle computer of the automotive vehicle, a first (Col. 5 lines 61-65 “The microcontroller 26 of the vehicle electronic control unit 22 also receives keyless control signals from key fobs 44, 46, which are received via radio frequency by the keyless receiver 42 and sent via a control signal to the microcontroller 26” with Col. 6 lines 6-29 discussing the various vehicle parameters that can be controlled with vehicle control unit 22); 
adjusting, by the vehicle computer and in response to the signal, a first vehicle parameter of the plurality of vehicle parameters from a first setup to a second setup ; and 
adjusting, by the vehicle computer and in response to the signal, a second vehicle parameter of the plurality of vehicle parameters from a third setup to a fourth setup (Col. 6 lines 6-29 discuss other vehicle parameters being controlled with vehicle control unit 22 such as locking/unlocking and automatic light control).
Kominami does not explicitly teach the wireless signal being coded. Crocker teaches receiving, by a vehicle computer of the automotive vehicle ([0035] vehicle communications system including a vehicle 12 with a wireless communications device 30), a first coded wireless signal ([0083] discusses the vehicle receiving the RF signal and decoding the information before sending it to the vehicle control module (BCM)) to adjust a plurality of vehicle parameters in the automotive vehicle ([0064] vehicle systems controlled by BCM include unlocking door, starting vehicle, operating alarm system); 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the method of Kominami and modify it with the coded wireless signal of Crocker as using a coded signal with a key fob is known in the art and aids in theft prevention. Crocker further has many of the same vehicle parameter adjustments that Kominami utilizes.



Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kominami in view of Crocker in further view of Uno (US 20170341529).
Regarding claim 6, modified Kominami teaches the method of claim 1 as discussed above. It does not explicitly teach wherein adjusting the at least one additional vehicle parameter comprises tilting at least a portion of a row of seats of the automotive vehicle from an upright position to a folded or reclined position.
Uno teaches wherein adjusting the at least one additional vehicle parameter comprises tilting at least a portion of a row of seats of the automotive vehicle from an upright position to a folded or reclined position ([0044] "a seat adjustment device according to the present embodiment includes an electronic control device 10, the four switches 23, 24, 33, 34 described above, and the motors" with [0055] discussing respectively reclining the second seat and third seat).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the method of modified Kominami and further modify it with the seat reclining and folding of Uno as the ability to change the state and position of each seat can aid in effectively utilizing a passenger compartment [0004] and it takes less time than manually tilting each seat [0007].

Regarding claim 7, modified Kominami teaches the method of claim 6 as discussed above. It does not explicitly teach wherein the automotive vehicle comprises: at least one front seat; a middle row comprising at least one seat; and a back row comprising at least one seat, wherein tilting at least a portion of a row of seats comprises tilting at least a portion of the at least one seat in the middle row and the at least one seat in the back row.
Uno teaches wherein the automotive vehicle comprises: at least one front seat (Fig. 1 shows a front seat); a middle row comprising at least one seat (Fig. 1 shows a middle row comprising at least one seat); and a back row comprising at least one seat (Fig. 1 shows a back row comprising at least one seat), wherein tilting at least a portion of a row of seats comprises tilting at least a portion of the at least one seat in the middle row and the at least one seat in the back row ([0055] discusses respectively reclining the second seat and third seat).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the method of modified Kominami and further modify it with the seat reclining and folding of Uno as the ability to change the state and position of each seat can aid in effectively utilizing a passenger compartment [0004] and it takes less time than manually tilting each seat [0007].

Claims 11 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kominami in view of Crocker in further view of Jurgenowski (US 20190337527).
Regarding claim 11, modified Kominami teaches the method of claim 1 as discussed above. It does not explicitly teach receiving, by the vehicle computer, a second coded wireless signal subsequent to the coded wireless signal; determining, by the vehicle computer, that the automotive vehicle is in a pet mode; and adjusting, by the vehicle computer, the at least one vehicle parameter from the second setup to the first setup.
receiving, by the vehicle computer, a second coded wireless signal subsequent to the coded wireless signal ([0009] "The resetting device has a reception unit for receiving a reset signal (from outside the motor vehicle). The reception can also be effected wirelessly in this case."); 
determining, by the vehicle computer, that the automotive vehicle is in a pet mode (Claim 18 with pet mode being interpreted as a prescribed state); and 
adjusting, by the vehicle computer, the at least one vehicle parameter from the second setup to the first setup ([0029] discusses the trigger of the reset of settings of the different controllers with [0030] discussing examples of vehicle parameters that the controllers would control such as seat adjustment or lighting control).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the method of modified Kominami and further modify it with the reset signal of Jurgenowski as a reset signal would allow for the car to be returned to a default setting which would better utilize the car features for staying in one spot for a prolonged period (closed windows and sun roof while parked). 

Regarding claim 20, modified Kominami teaches the method of claim 19 as discussed above. It does not explicitly teach receiving, by the vehicle computer, a second coded wireless signal subsequent to the coded wireless signal; determining, by the vehicle computer, that the automotive vehicle is in a pet mode; adjusting, by the vehicle computer, the first vehicle parameter from the second setup to the first setup; and adjusting, by the vehicle computer, the second vehicle parameter from the fourth setup to the third setup.
 receiving, by the vehicle computer, a second coded wireless signal subsequent to the coded wireless signal ([0009] "The resetting device has a reception unit for receiving a reset signal (from outside the motor vehicle); 
determining, by the vehicle computer, that the automotive vehicle is in a pet mode (Claim 18 with pet mode being interpreted as a prescribed state); 
adjusting, by the vehicle computer, the first vehicle parameter from the second setup to the first setup ([0029] discusses the trigger of the reset of settings of the different controllers with [0030] discussing examples of vehicle parameters that the controllers would control such as seat adjustment or lighting control); and 
adjusting, by the vehicle computer, the second vehicle parameter from the fourth setup to the third setup ([0029] discusses the trigger of the reset of settings of the different controllers with [0030] discussing examples of vehicle parameters that the controllers would control such as seat adjustment or lighting control).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the method of modified Kominami and further modify it with the reset signal of Jurgenowski as a reset signal would allow for the car to be returned to a default setting which would better utilize the car features for staying in one spot for a prolonged period (closed windows and sun roof while parked). 




Claims 12 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kominami in view of Crocker in further view of Arnold (US 9384647).
Regarding claim 12, modified Kominami teaches the method of claim 1 as discussed above. It does not explicitly teach receiving, by the vehicle computer, sensor data from at least one sensor within the automotive vehicle; 
determining, by the vehicle computer and based on the sensor data, if a pet is inside of the automotive vehicle; and 
adjusting, by the vehicle computer, the at least one vehicle parameter from the second setup to the first setup based on a negative determination that the pet is inside of the automotive vehicle.
Arnold teaches receiving, by the vehicle computer, sensor data from at least one sensor within the automotive vehicle (Col. 11 lines 35-50 discuss a unit activating a motion sensor within a vehicle); 
determining, by the vehicle computer and based on the sensor data, if a pet is inside of the automotive vehicle (Col. 11 lines 35-50 discuss using the motion sensor data to detect motion from a pet inside the vehicle); and 
adjusting, by the vehicle computer, the at least one vehicle parameter from the second setup to the first setup based on a negative determination that the pet is inside of the automotive vehicle (Col. 11 lines 35-50 discuss the unit going back into a listen mode or default mode when no motion is detected from the motion sensor wherein the default mode is categorized as the sensors being put into a “power save” mode).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the method of modified Kominami and further 

Regarding claim 15, modified Kominami teaches the system of claim 13 as discussed above. It does not explicitly teach at least one sensor communicably coupled to the processor of the vehicle computer, wherein the processor is further configured to access the memory and execute the computer-executable instructions to: 
receive sensor data from the at least one sensor; 
determine, based on the sensor data, if a pet is inside of the automotive vehicle; and 
adjust the at least one vehicle parameter from the second setup to the first setup based on a negative determination that the pet is inside of the automotive vehicle.
Arnold teaches at least one sensor communicably coupled to the processor of the vehicle computer (Col. 6 lines 33-39 discuss sensor units mounted in a vehicle), wherein the processor is further configured to access the memory and execute the computer-executable instructions (Col. 11 lines 64-66 discuss the system being integrated into a chip and/or computer) to:
 receive sensor data from the at least one sensor (Col. 11 lines 35-50 discuss a unit activating a motion sensor within a vehicle); 
determine, based on the sensor data, if a pet is inside of the automotive vehicle (Col. 11 lines 35-50 discuss using the motion sensor data to detect motion from a pet inside the vehicle); and 
adjust the at least one vehicle parameter from the second setup to the first setup based on a negative determination that the pet is inside of the automotive vehicle (Col. 11 lines 35-50 discuss the unit going back into a listen mode or default mode when no motion is detected from the motion sensor wherein the default mode is categorized as the sensors being put into a “power save” mode).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of modified Kominami and further modify it with the motion detection of Arnold as using motion sensors would allow you to determine if the pet is in the vehicle and it would be obvious to turn off pet mode when the pet is no longer in the vehicle as it would allow for the car to be returned to a default setting which would better utilize the car features for staying in one spot for a prolonged period (closed windows and sun roof while parked preventing theft or weather damage).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kominami in view of Crocker and Arnold in further view of Brankovic (US 20170039835). 
Regarding claim 16, modified Kominami teaches the system of claim 15 as discussed above. It does not explicitly teach wherein the processor uses a probabilistic model to determine if the pet is inside of the automotive vehicle.
wherein the processor uses a probabilistic model to determine if the pet is inside of the automotive vehicle ([0079] discusses the various parameters used to calculate a seat occupation score with claim 1 discussing that the score is used to determine the probability of a seat occupation event and with [0002] discussing animals being detected in the vehicle areas).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of modified Kominami and further modify it with the probabilistic model of Brankovic as it would give a confidence level in a pet being detected in the vehicle and would limit the amount of false determinations that a pet is in the vehicle.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kominami in view of Crocker and Arnold in further view of Kunimatsu (US 6314352).
Regarding claim 17, modified Kominami teaches the system of claim 15 as discussed above. Kominami further teaches a navigation system communicably coupled to the processor, wherein the processor is further configured to access the memory and execute the computer-executable instructions (Col. 3 lines 46-56 discuss a navigation system being used as input device 32 as shown in Fig. 2 being in communication with the vehicle control unit 22 and data controller 14) to: 
Modified Kominami does not explicitly teach receive an indication from the navigation system that the automotive vehicle has reached a destination 
wherein adjusting the at least one vehicle parameter from the second setup to the first setup is based on the negative determination that the pet is inside of the automotive vehicle and the indication that the automotive vehicle has reached the destination.
Kunimatsu teaches receive an indication from the navigation system that the automotive vehicle has reached a destination (Col. 7 lines 42-47 discuss the destination arrival information being obtained from the navigation system). 
wherein adjusting the at least one vehicle parameter from the second setup to the first setup is based (Col. 7 lines 6-9 discuss automatic control of an accessory device with lines 42-47 giving the example of the auto-control system 10 closing the windows and sunroof when the destination arrival information is obtained).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the method of modified Kominami and further modify it with the automatic control system of Kunimatsu as Kunimatsu has automatic control of vehicle accessory devices similar to Kominami and control of the accessories based on the arrival to a destination would better utilize the car features for staying in one spot for a prolonged period (closed windows and sun roof while parked). 
Kunimatsu does not explicitly teach basing the adjustment on a negative determination that the pet is inside of the automotive vehicle. Arnold teaches wherein adjusting the at least one vehicle parameter from the second setup to the first setup is based on the negative determination that the pet is inside of the automotive vehicle 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the method of modified Kominami and further modify it with the motion detection of Arnold as using motion sensors would allow you to determine if the pet is in the vehicle and it would be obvious to turn off pet mode when the pet is no longer in the vehicle as it would allow for the car to be returned to a default setting which would better utilize the car features for staying in one spot for a prolonged period (closed windows and sun roof while parked preventing theft or weather damage).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclose.
Weslati (US 20120029729) teaches a system for remote control of vehicle functions; however, it does not explicitly teach adjusting a door from a closed position to an open position though it does give trunk operation as a function.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364.  The examiner can normally be reached on Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIELLE MARIE JACKSON/Examiner, Art Unit 3666                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666